Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered March 4, 1998, convicting him of robbery in the second degree (two counts) and assault in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
The denial of suppression of both physical evidence and identification testimony is supported by the record (see, People v Prochilo, 41 NY2d 759; People v Garth, 243 AD2d 726; People v Gruttola, 43 NY2d 116). The defendant’s argument that the People failed to prove each element of the assault charge by legally sufficient evidence is unpreserved for appellate review. In any event, the contention is without merit (see, Penal Law § 120.05 [3]; People v Voliton, 83 NY2d 192; People v Pierce, 201 AD2d 677).
The sentence was not excessive (see, People v Broadie, 37 NY2d 100). Altman, J. P., Goldstein, McGinity and Luciano, JJ., concur.